Title: From Thomas Jefferson to Edmund Bacon, 23 February 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir
                     
                     Washington Feb. 23. 08.
                  
                  I recieved last night your letter of the 19th. by which I learn you have done 250. f. of the garden. were we to go on, reducing the whole to the same level we have begun with, the labor would be immense. I therefore conclude to do it in 4. levels of 250. f each, and taking such a level for each as that the earth to be dug away shall just fill up the part which is too low. in this way each quarter of 250. f. will do itself, and there will be no earth to carry out of it. I have this day written to mr Randolph to request him to go and fix the level of the second quarter, in a way which I have described to him. this will shorten your work immensely. I am glad to hear you have lost no lambs. you must attend to the males being cut at a proper season in the spring; and at shearing time remember that the lambs are not to be shorn. I have here 18 ewes and shall have about the same number of lambs from them, by a many horned ram, all of which I shall propose to have driven to Monticello in the summer. this breed being very different from the big-tail we shall have to provide two separate ranges for them.
                  I am sorry to find the mill gets so little corn. however in the summer she will get more. I think we need not buy corn but as we go along, and see how much we shall want, lying by to purchase when good bargains offer. corn will not rise through the year, because I am persuaded that wheat will be to be got at the present price of corn. mr Higginbotham wrote me last month that mr A. Mullins between Monticello & Blenheim had 70. barrels to sell at 10/. you might purchase this if to be had at 2. & 3. months’ credit. my best wishes
                  
                     Th: Jefferson
                     
                  
               